DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or teach a shelter for plants including a longitudinal tubular structure formed from a polymeric material including a pigment blended with the polymeric material, the tubular structure comprising a twin-walled structure, and a segmented annular portion positioned between the outer wall and the inner wall, the segmented annular portions defining a plurality of through channels extending from a top edge to a bottom edge; and wherein the polymeric material including the pigment specifically blocks from about 80% to about 100% of UV-B radiation and blocks at least about 50% of visible light across all wavelengths from 390nm to 780nm, in combination with the other claimed limitations.
Hurlstone (US 4899486) teaches a similar shelter for plants including a twin-walled tubular structure formed from a polymeric material. However, Hurlstone fails to teach where the polymeric material includes a pigment blended with the polymeric material; wherein the polymeric material including the pigment blocks from about 80% to about 100% of UV-B radiation and at least about 50% of visible light across all wavelengths from 390nm to 780nm.
As pointed out in applicant’s arguments regarding independent claims 1 and 19: Van Rensberg (US 7762019), as previously relied upon, “transmits greater than 50% at all wavelengths from 390nm to 780nm.
The prior art of Toye (US 20160353677) teaches a plant shelter comprising a zinc pigment that reflects electromagnetic radiation. However, Toye lacks the structure of the instant device, and for reasons as stated above.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644